Citation Nr: 0023056	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
based on an April to June 1994 VA hospitalization under the 
provisions of 38 C.F.R. § 4.29.

2.  Entitlement to an increased evaluation for the service-
connected anxiety neurosis, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to April 
1976.

This appeal arose from a September 1994 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to a 
temporary total disability evaluation based upon a period of 
VA hospitalization under the provisions of 38 C.F.R. § 4.29.  
In December 1994, the veteran testified at a personal hearing 
at the RO; in March 1996, the hearing officer continued the 
denial of this claim.

In April 1996, the RO issued a rating action which denied an 
evaluation in excess of 10 percent for the service-connected 
anxiety neurosis.  In May 1997, the RO issued a decision 
which increased the disability evaluation assigned to 30 
percent, effective July 3, 1995, the date of the claim for an 
increased evaluation.  In July 1999, a rating action was 
issued by the RO which increased the assigned disability 
evaluation to 50 percent, effective July 3, 1995.  The 
veteran testified before a member of the Board of Veterans' 
Appeals (Board) sitting in New Orleans in May 2000.

The issue of entitlement to an increased evaluation for the 
service-connected anxiety neurosis will be subject to the 
attached remand.


FINDING OF FACT

The veteran was not hospitalized for a period in excess of 21 
days for treatment of his service-connected anxiety neurosis 
between April and June 1994.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation 
based upon an April to June 1994 period of VA hospitalization 
have not been met.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to the applicable regulation, a total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans' Affairs or an approved hospital for a 
period in excess of 21 days or hospital observation at 
Department of Veterans' Affairs expense for a service-
connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29 (1999).

In the instant case, the veteran was hospitalized at a VA 
facility from April 12 to June 8, 1994.  He was admitted on a 
voluntary basis for depression and suicidal ideation.  He 
indicated that he had had open heart surgery two years before 
and had been unable to cope with the stresses at work.  Two 
months prior to this hospitalization, his wife had left him 
and a close friend had committed suicide the week before.  He 
noted that he was unable to sleep and had an erratic 
appetite.  The morning of the hospitalization he had placed a 
gun to his head.  He described feeling nervous.  At 
admission, he was alert and oriented.  His mood was sad but 
calm and his affect was flat.  His speech was coherent and 
goal-directed and there was no evidence of a thought 
disorder.  Vague suicidal thoughts were present.  His 
judgment was poor and his insight was limited.  By June 2, he 
was no longer depressed and there was no suicidal ideation.  
It was noted that he had responded well to treatment.  The 
diagnoses were adjustment disorder with depressed mood and a 
personality disorder, not otherwise specified.  An August 19, 
1994 addendum from the treating physician noted that an 
adjustment disorder had been diagnosed during this 
hospitalization; a diagnosis of anxiety was specifically not 
given.  The physician noted that the diagnosis would not be 
changed.

The veteran testified at a personal hearing in December 1994.  
He stated that he had gone to the hospital in April 1994 
because he had felt helpless, had suicidal ideation and had 
no control over his body.  He noted that he and his wife were 
separating and that he had problems with that.  He indicated 
that a lot had been going on in his life and that he was on 
edge because of it.  He also stated that he had diarrhea, 
irritability, anxiety attacks, confusion and stress.  These 
symptoms had been present for years but had "come to a 
head" at the time of the hospitalization.  He then expressed 
his belief that his complaints during this hospitalization 
were not situational.

After a careful review of the evidence of record, it is found 
that entitlement to a temporary total rating based upon the 
April to June 1994 VA hospitalization under the provisions of 
38 C.F.R. § 4.29 is not warranted.  The objective report of 
this period of hospitalization does not show that the veteran 
was treated for his service-connected anxiety neurosis.  He 
was treated for depression and suicidal ideation related to 
his inability to deal with his past heart surgery and 
stresses at work.  He was also having trouble coping with his 
separation from his wife and the recent suicide of a close 
friend.  An adjustment disorder with depressed mood and a 
personality disorder were diagnosed.  No diagnosis of anxiety 
was made.  Moreover, the treating physician indicated in 
August 1994 that anxiety was specifically not diagnosed 
during this period of hospitalization.  Since the veteran did 
not receive treatment for a service-connected disorder during 
this period of hospitalization, he cannot be awarded a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 (1999).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a temporary total 
evaluation based upon a period of VA hospitalization between 
April and June 1994 under the provisions of 38 C.F.R. § 4.29 
(1999).


ORDER

A temporary total evaluation based upon a period of VA 
hospitalization between April and June 1994 under the 
provisions of 38 C.F.R. § 4.29 (1999) is denied.


REMAND

The veteran has contended that his service-connected anxiety 
neurosis is more disabling than the current disability 
evaluation would suggest.  He asserted that this condition 
has progressed to the point that he is no longer able to 
work.  He stated that he suffers from panic attacks and is 
socially isolated.  Therefore, he believes that an increased 
evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

During the May 2000 personal hearing, the veteran indicated 
that he was receiving treatment at a VA facility on an 
outpatient basis.  However, the most recent records in the 
file date from 1996.  Therefore, it is found that the RO 
should ascertain whether or not there are additional relevant 
treatment records available that should be obtained.  
Furthermore, it is noted that the veteran was last examined 
by VA in April 1997.  Since that time, the veteran has 
received additional treatment.  Therefore, it is found that 
the examination conducted in 1997 no longer provides an 
adequate picture of the current degree of severity of his 
disability.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Alexandria, 
Louisiana VA Medical Center's Mental 
Health Clinic and request copies of the 
veteran's treatment records developed 
between 1996 and the present.

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a complete VA psychiatric 
evaluation by a qualified physician in 
order to assess the current nature and 
degree of severity of the service-
connected anxiety neurosis.  The examiner 
should indicate which of the following 
rating criteria best describes the 
veteran's degree of disability under both 
the new and the old regulations:

100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships;

30 percent:  occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; 

0 percent:  a mental condition has 
been formerly diagnosed, but symptoms 
are not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication, 38 C.F.R. Part 
4, Code 9400 (1999), and

Neurotic symptoms which may somewhat 
adversely affect relationships with 
others but which do not cause 
impairment of working ability.  [0 
percent]

Emotional tension or other evidence 
of anxiety productive of mild social 
and industrial impairment.  [10 
percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people 
and psychoneurotic symptoms resulting 
in such reductions in initiative, 
flexibility, efficiency, and 
reliability levels as to produce 
definite industrial impairment.  [30 
percent]

Considerable impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people and psychoneurotic 
symptoms resulting in such reductions 
in initiative, flexibility, 
efficiency, and reliability levels as 
to produce considerable industrial 
impairment.  [50 percent]

Severe impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people 
and psychoneurotic symptoms resulting 
in such reductions in initiative, 
flexibility, efficiency, and 
reliability levels as to produce 
severe industrial impairment.  [70 
percent]

Attitudes of all contacts except the 
most intimate be so adversely 
affected as to result in virtual 
isolation in the community and there 
be totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes (such as fantasy, 
confusion, panic, and explosions of 
aggressive energy) associated with 
almost all daily activities resulting 
in a profound retreat from mature 
behavior.  The individual must be 
demonstrably unable to obtain or 
retain employment.  [100 percent]  
38 C.F.R. Part 4, Code 9400 (1996).

All indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected anxiety neurosis.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



